DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	This application has been filed as a continuation of U.S. Patent Application No. 16/677,655 (now U.S Patent No. 11290,692), filed 11/07/2019, and are hereby incorporated by references.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/28/2022 and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5. 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S Application No. 16/677,655) (now U.S Patent No. 11290,692) in view of Li et al. (US2018/0237140A1) (hereinafter Li).
Please see further example below. Differences are bolded in the following comparison table.
Conflicting U.S Patent No. 11290,692 (U.S Application 16/677,655)
Current application 17/705,683
Claim 1
Claim 1
An imaging control method for an unmanned aerial vehicle (“UAV”), comprising: 
determining a combined action mode to be used when the UAV performs imaging, the combined action mode comprising at least two action modes; 
generating a combined operation instruction based on the combined action mode; transmitting the combined operation instruction to the UAV to enable the UAV to fly based on the combined operation instruction and to capture a video; 
receiving the video captured by and transmitted from the UAV; and 
performing an accelerated processing on at least one segment of the captured video to obtain a processed video.
An imaging control method for an unmanned aerial vehicle (“UAV”), comprising: 
receiving a video capturing instruction from a control terminal; 
determining, based on an imaging scene, a combined action mode, the combined action mode comprising a plurality of action modes, the plurality of action modes being different from each other, and the plurality of action modes comprising at least one of a type of the plurality of action modes, an arrangement order of the plurality of action modes, 
a flight trajectory of each of the plurality of action modes, a composition rule for the each of the plurality of action modes, or a flight duration of the each of the plurality of action modes; and 
capturing a video based on the combined action mode.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology and the claims are obvious variants of each other.
The conflicting application discloses all subject matter of the claimed invention with the exception of “a flight trajectory of each of the plurality of action modes, a composition rule for the each of the plurality of action modes, or a flight duration of the each of the plurality of action modes”. 
However, Li from the same or similar fields of endeavor discloses a flight trajectory of each of the plurality of action modes, a composition rule for the each of the plurality of action modes, or a flight duration of the each of the plurality of action modes (e.g. see abstract, paragraphs 0100-0102, 0111: flight trajectory under the control of the combined operation command; Fig. 12, paragraphs 0148-0151). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the conflicting application to add the teachings of Li as above, in order to provide an improved control method for photographing using a UAV (see paragraph 0055: Li).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486